

117 S2458 IS: Certainty for General Aviation Pilots Act of 2021
U.S. Senate
2021-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2458IN THE SENATE OF THE UNITED STATESJuly 22, 2021Mr. Inhofe (for himself, Mr. Boozman, and Mr. King) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo clarify that individuals engaged in aircraft flight instruction or testing, including phased testing of experimental aircraft, are not operating an aircraft carrying persons or property for compensation or hire.1.Short titleThis Act may be cited as the Certainty for General Aviation Pilots Act of 2021.2.Flight instruction or testing(a)In generalA certificated flight instructor providing student instruction, flight instruction, or flight training shall not be deemed to be operating an aircraft carrying persons or property for compensation or hire.(b)Authorized additional pilotsAn individual acting as an authorized additional pilot during Phase I flight testing of aircraft holding an experimental airworthiness certificate, in accordance with section 21.191 of title 14, Code of Federal Regulations, and meeting the requirements set forth by Federal Aviation Administration regulation and policy, shall not be deemed to be operating an aircraft carrying persons or property for compensation or hire.(c)Use of aircraftAn individual who uses, causes to use, or authorizes to use aircraft for flights conducted under subsection (a) or (b) shall not be deemed to be operating an aircraft carrying persons or property for compensation or hire. (d)Revision of rulesNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall issue, revise, or repeal the rules, regulations, guidance, or procedures of the Federal Aviation Administration to conform to the requirements of this section.